DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a configuration acquisition module configured to acquire” and “a transmission module configured to perform transmission” in claim 12; “a resource configuration module configured to configure” and “a configuration notification module configured to notify” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification Figures 3-4, paragraphs [0198]-[0200], [0214]-[0216], [0220-0221], [0236]-[0238] as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The substitute abstract submitted on 11/19/2020 which replaced the abstract has been accepted.
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The substitute specification submitted on 11/19/2020 which replaced the specification has been accepted.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: CONFIGURING PHYSICAL RESOURCES FOR INTERFERENCE CANCELLATION.

Claim Objections
Claims 1-11, 13-14, and 16 objected to because of the following informalities:  
Claim 1 recites “transmission” in line 5. For clarity, it is suggested to replace with “the transmission”.
Claim 2 recites “transmission” in line 4. For clarity, it is suggested to replace with “the transmission”.
Claim 2 recites “second configuration parameters” in line 13. For clarity, it is suggested to replace with “the second configuration parameters”.
Claim 4 recites “physical signal(s) or physical channel(s)” in line 19. For clarity, it is suggested to replace with “the physical signal(s) or the physical channel(s)”.
Claims 5-11, 14, and 16 recite “/”. It is suggested to clarify the use of words instead of “/”.
Claim 6 recites “a configuration of physical resources” in line 7. For clarity, it is suggested to replace with “the configuration of physical resources”.
Claim 6 recites “the terminal can perform” in line 5. For clarity, it is suggested to replace with “the terminal performs”.
Claim 7 recites “acquiring an valid physical resource configuration for a second direction” in lines 1-2. For clarity, it is suggested to replace with “acquiring the valid physical resource configuration for the second direction”.
Claim 7 recites “a band/bandwidth” in line 2. For clarity, it is suggested to replace with “the band/bandwidth”.
Claim 8 recites “transmitting or receiving” in lines 12-13. For clarity, it is suggested to replace with “the transmitting or the receiving”.
Claim 10 recites “an invalid physical resource configuration for transmission” in line 2. For clarity, it is suggested to replace with “the invalid physical resource configuration for the transmission”.
Claim 10 recites “an invalid physical resource configuration” in lines 19 and 21. For clarity, it is suggested to replace with “the invalid physical resource configuration”.
Claim 11 recites “a configuration of physical resources” in line 2. For clarity, it is suggested to replace with “the configuration of physical resources”.
Claim 13 recites “transmission” in line 4. For clarity, it is suggested to replace with “the transmission”.
Regarding claim 14, for clarity, it is suggested to insert a period “.” at the end of the claim.
Claim 3 is also objected since it is depended on the objected claims set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “downlink reception” in line 8. It is unclear whether or not it is referring to “downlink reception” in line 7. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 1 recites “uplink transmission” in line 9. It is unclear whether or not it is referring to “uplink transmission” in line 6. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 2 recites “uplink transmission” in line 6. It is unclear whether or not it is referring to “uplink transmission” in claim 1, line 6. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 2 recites “downlink reception” in line 9. It is unclear whether or not it is referring to “downlink reception” in claim 1, line 7. For the purpose of examination, examiner will interpret the claim as best understood.
The term “many” in claim 3 is a relative term which renders the claim indefinite. The term “many” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “performing duplicate mapping on the reference signal transmitted on the resources which are configured according to the first configuration parameters in a frequency domain many times” in claim 3 has been rendered indefinite by the use of the term “many”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 4 recites “dedicated physical resources” in line 2. It is unclear whether or not it is referring to “the configured physical resources” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 4 recites “transmission” in line 3. It is unclear whether or not it is referring to “transmission” in claim 1, line 3. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 4 recites “reception” in line 3 and line 4. It is unclear whether or not it is referring to “downlink reception” in claim 1, line 7. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 4 recites the limitation "the time domain and the frequency domain resource positions" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 4 recites the limitation "the content" in line 14.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 4 recites “time domain resource positions” in line 15. It is unclear whether or not it is referring to “the time domain and the frequency domain resource positions” in lines 9-10. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 4 recites “frequency domain resource positions” in line 16. It is unclear whether or not it is referring to “the time domain and the frequency domain resource positions” in lines 9-10. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 5 recites “time domain resource positions” in line 15. It is unclear whether or not it is referring to “the time domain resource positions” in line 2. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 5 recites “frequency domain resource positions” in line 16. It is unclear whether or not it is referring to “the frequency domain resource positions” in lines 2-3. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 6 recites “dedicated physical resources” in lines 1-2 and lines 2-3. It is unclear whether or not it is referring to “the configured physical resources” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 6 recites “transmission” in lines 2, 9, and 12. It is unclear whether or not it is referring to “transmission” in claim 1, line 3. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 6 recites “reception” in line 2 and line 3. It is unclear whether or not it is referring to “downlink reception” in claim 1, line 7. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 6 recites “dedicated physical resources” in lines 2-3. It is unclear whether or not it is the same as “dedicated physical resources” in lines 1-2. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 6 recites “uplink transmission” in line 5. It is unclear whether or not it is referring to “uplink transmission” in claim 1, line 6. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 6 recites “downlink reception” in line 5. It is unclear whether or not it is referring to “downlink reception” in claim 1, line 7. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 7 recites “transmission” in lines 4 and 7. It is unclear whether or not it is referring to “transmission” in claim 1, line 3. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 8 recites “a band/bandwidth” in line 15. It is unclear whether or not it is referring to “a band/bandwidth” in lines 8-9. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 9 recites the limitation “the same uplink band/bandwidth and/or downlink band/bandwidth” in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 9 recites “other device” in line 10. It is unclear whether or not it is referring to “other devices” in lines 8-9. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 10 recites “a physical signal/physical channel” in line 5. It is unclear whether or not it is referring to “a physical signal/physical channel” in claim 6, line 15. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 10 recites “invalid physical resources” in line 17. It is unclear whether or not it is referring to “invalid physical resources” in claim 6. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 11 recites “transmission” in lines 14-16. It is unclear whether or not it is referring to “transmission” in claim 1, line 3. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 12 recites “downlink reception” in lines 7-8. It is unclear whether or not it is referring to “downlink reception” in line 7. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 12 recites “uplink transmission” in line 8. It is unclear whether or not it is referring to “uplink transmission” in line 6. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 13 recites “uplink transmission” in line 6. It is unclear whether or not it is referring to “uplink transmission” in claim 12, line 6. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 13 recites “downlink reception” in line 9. It is unclear whether or not it is referring to “downlink reception” in claim 12, line 7. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 14 recites “dedicated physical resources” in lines 1-2 and lines 2-3. It is unclear whether or not it is referring to “the configured physical resources” in claim 12. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 14 recites “transmission” in lines 2 and 9. It is unclear whether or not it is referring to “transmission” in claim 12, line 4. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 14 recites “reception” in line 2 and line 3. It is unclear whether or not it is referring to “downlink reception” in claim 12, line 7. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 14 recites “uplink transmission” in line 5. It is unclear whether or not it is referring to “uplink transmission” in claim 12, line 6. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 14 recites “downlink reception” in line 5. It is unclear whether or not it is referring to “downlink reception” in claim 12, line 7. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15 recites “A base station, comprising: a resource configuration module configured to configure physical resources; and a configuration notification module configured to notify a terminal of the configured physical resources, wherein the terminal neither performs uplink transmission nor performs downlink reception, or the terminal performs only downlink reception, or the terminal performs only uplink transmission on the configured physical resources” in lines 5-7. It is unclear whether or not the terminal is within the base station. It is also unclear whether or not “performs uplink transmission nor performs downlink reception, or performs only downlink reception, or performs only uplink transmission on the configured physical resources” is performed by the base station since the claim appears to be within the base station. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15 recites “downlink reception” in line 6. It is unclear whether or not it is referring to “downlink reception” in lines 5-6. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15 recites “uplink transmission” in line 7. It is unclear whether or not it is referring to “uplink transmission” in line 5. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 16 recites “a band/bandwidth” in line 14. It is unclear whether or not it is referring to “a band/bandwidth” in line 8. For the purpose of examination, examiner will interpret the claim as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quan et al. (US 2017/0353992 A1, hereinafter “Quan”).

Regarding claim 1, Quan discloses a transmission method based on resource configuration [see Fig. 3, para. 223-295; a transmission method based on resource configuration], comprising: 
acquiring, by a terminal, a configuration of physical resources [see Fig. 3, step 302, para. 246-249; the UE receives a radio bearer reconfiguration indication including a radio bearer identifier and a target configuration parameter (physical resources, RBs, for a target radio bearer); also see para. 225-227]; and 
performing, by the terminal, transmission according to the configured physical resources [see Fig. 3, step 304, para. 284; the UE transmits signaling and/or data on the corresponding target radio bearer according to the target configuration parameter], 
wherein performing, by the terminal, transmission according to the configured physical resources comprises one of: performing, by the terminal, only downlink reception on the configured physical resources; and performing, by the terminal, only uplink transmission on the configured physical resources [see Fig. 3, step 304, para. 284; the UE transmits signaling and/or data on the corresponding target radio bearer according to a target configuration parameter; also see para. 278; the UE performs only downlink reception or only uplink transmission according to a target configuration parameter].

Regarding claim 11, Quan discloses wherein: acquiring, by the terminal, a configuration of physical resources [see Fig. 3, step 302, para. 246-249; the UE receives a radio bearer reconfiguration indication including a radio bearer identifier and a target configuration parameter (physical resources, RBs, for a target radio bearer); also see para. 225-227] comprises: 
obtaining a transmission resource configuration for uplink and/or downlink transmission waveform [see para. 278; obtaining the target configuration parameter includes an uplink transmission-related parameter and/or a downlink transmission-related parameter for uplink and/or downlink transmission signal]; and 
performing, by the terminal, transmission according to the configured physical resources [see Fig. 3, step 304, para. 284; the UE transmits signaling and/or data on the corresponding target radio bearer according to the target configuration parameter] comprises: performing transmission according to the obtained said transmission resource configurations [see para. 278; the target configuration parameter includes an uplink transmission-related parameter on which the UE performs on only a protocol entity that is used to implement a function of uplink transmission; and a downlink transmission-related parameter on which the UE performs on only the protocol entity that is used to implement a function of downlink transmission].

Regarding claim 12, Quan discloses a terminal [see Fig. 17, para. 503-525; a UE], comprising: 
a configuration acquisition module configured to [see Fig. 17, para. 503-506; processor 1720 configured to] acquire a configuration of physical resources [see Fig. 3, step 302, para. 246-249; receive a radio bearer reconfiguration indication including a radio bearer identifier and a target configuration parameter (physical resources, RBs, for a target radio bearer); also see para. 225-227]; and 
a transmission module configured to [see Fig. 17, para. 503-506; transceiver 1740 configured to] perform transmission according to the configured physical resources [see Fig. 3, step 304, para. 284; transmit signaling and/or data on the corresponding target radio bearer according to the target configuration parameter], 
wherein the transmission module is configured to [see Fig. 17, para. 503-506; transceiver 1740 configured to] perform only downlink reception on the configured physical resources, or perform only uplink transmission on the configured physical resources [see para. 278; perform only downlink reception or only uplink transmission according to the target configuration parameter].

Regarding claim 15, Quan discloses a base station [see Fig. 19, para. 526-535; a base station], comprising: 
a resource configuration module configured to [see Fig. 19, para. 526-529; processor 1920 configured to] configure physical resources [see Fig. 3, step 301, para. 224-227; generate a radio bearer reconfiguration indication including a radio bearer identifier and a target configuration parameter (physical resources, RBs, for a target radio bearer)]; and 
a configuration notification module configured to [see Fig. 19, para. 526-529; transceiver 1940 configured to] notify a terminal of the configured physical resources [see Fig. 3, step 302, para. 246-249; send the radio bearer reconfiguration indication to UE], 
wherein the terminal performs only downlink reception, or the terminal performs only uplink transmission on the configured physical resources [see Fig. 3, step 304, para. 284; the UE transmits signaling and/or data on the corresponding target radio bearer according to the target configuration parameter; also see para. 278; the UE performs only downlink reception or only uplink transmission according to the target configuration parameter].

Allowable Subject Matter
Claims 2-10, 13-14, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2020/0322184 A1) – see Fig. 1, 7-9, para. 22-24, 84-91, discloses a method for estimating a self-interference channel by a communication device which operates in a full-duplex mode.
Beale (US 8,098,621 B2) – see Fig. 9, 11-14, col. 8 line 60 to col. 9 line 17 , claims 1, 11, discloses a method and apparatus for providing simultaneous broadcast and unicast services in a wireless communication system, with minimum interference between the services through scheduling of downlink unicast transmissions.
Chen et al. (US 2013/0083710 A1) – see Fig. 1, 5-13, para. 6-21, discloses techniques for enabling half-duplex (HD) operations between one or more user equipments (UEs) and one or more base stations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469




/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469